Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. T. Paul Tanpitukpongse, reg. no 71,589 on 5/24/2022. 
The application has been amended as follows:

Amendments to the Claims
1. 	(Currently Amended) A method of securing a photonic signal transmission medium in photonic communication that couple pairs of photonic communication devices, the method comprising:
	in a photonic communication device, generating, via electrical circuitries, an analog signal based on anti-symmetric behavior of a microring-resonator of a gateway interface of the photonic communication device; 
	converting, via the circuitries, a digital signal comprising a plurality of bits corresponding to the generated analog signal; and
encrypting, via digital logic or a processor executing a set of instructions, via an encryption key comprising in whole or in part the plurality of bits, data transmitted through or from the gateway interface between a pair of photonic communication devices, including the photonic communication device, wherein the encryption key is uniquely different from other encryption keys used in the encryption of other gateway interfaces of the respective photonic communication devices because of a hardware-based random process-variation profile of the microring-resonator.

2. 	(Canceled) 

3.	(Currently Amended) The method of claim 1, wherein the encryption key is generated based on a [[a]] modulator microring resonator associated with the photonic communication device of the pair.

4.	(Previously Presented) The method of claim 3, wherein the encryption key is generated based on a detector microring resonator associated with a destination gateway interface for the pair.

5.	(Previously Presented) The method of claim 1, wherein the encryption key is generated for the gateway interface during a testing operation of the photonic communication device.

6.	(Previously Presented) The method of claim 5, wherein the encryption key is maintained at the gateway interface, or a component accessible thereto, associated with the at least one photonic signal transmission medium. 

7.	(Original) The method of claim 6, wherein a unicast encryption key is maintained at the gateway interfaces, or a component accessible thereto, for each destination gateway.

8.	(Previously Presented) The method of claim 6, wherein the encryption key is employed in whole or in part as a multicast encryption key, the multicast key being maintained at the gateway interface, or a component accessible thereto, wherein the multicast encryption gateway is associated with a set of two or more destination gateways, and wherein the multicast encryption key is generated from two or more encryption keys associated with the two or more destination gateways.

9.	(Original) The method of claim 1, further comprising: 
	reserving a photonic signal transmission medium for data transfer, in a reservation operation, the at least one gateway interface, wherein a reservation signal associated with the reservation operation is transmitted in a second photonic signal transmission medium coupled between the pair of photonic communication devices, and wherein the second photonic signal transmission medium is separate and distinct from the at least one photonic signal transmission medium.

10.	(Previously Presented) The method of claim 9, wherein each of the photonic communication devices of the pair comprises a microring resonator-based switch coupled to at least two photonic signal transmission mediums, including the at least one photonic signal transmission medium and the second photonic signal transmission medium.

11.	(Original) The method of claim 9, further comprising:
	disabling the second microring resonator during transmission of the data signals across the at least one photonic signal transmission medium.

12.	(Original) The method of claim 9, further comprising:
	enabling the second microring resonator when performing the reservation operation to route signals to the second photonic signal transmission medium. 

13.	(Original) The method of claim 1, wherein the data is transmitted over the at least one gateway interface as a secure unicast communication.

14.	(Original) The method of claim 1, wherein the data is transmitted over the at least one gateway interface as a secure multicast communication.

15.	(Original) The method of claim 7, further comprising:
transmitting, in a third photonic signal transmission medium, metadata for the communication, wherein the metadata indicates the communication comprises at least a portion of a unicast message or at least a portion of a multicast message. 

16.	(Currently Amended) A photonic system comprising:
	a plurality of processing cores;
	a photonic communication fabric wherein the fabric is coupled to, at least, a portion of the plurality of processing cores, the photonic fabric comprising a first photonic signal transmission medium for transmission of data signals and a second photonic signal transmission medium for transmission of reservation signals; and
control logic configured to reserve, in a reservation operation, at least one gateway interface of the photonic communication fabric over the second photonic signal transmission medium, wherein the control logic is configured to:
generate, via electrical circuitries, an analog signal based on anti-symmetric behavior of a microring-resonator of a gateway interface of the photonic communication device; 
	converting, via the circuitries, a digital signal comprising a plurality of bits corresponding to the generated analog signal; 
encrypting, via digital logic or a processor executing a set of instructions, via an encryption key comprising in whole or in part the plurality of bits, data transmitted through or from the gateway interface between a pair of photonic communication devices, including the photonic communication device, wherein the encryption key is uniquely different from other encryption keys used in the encryption of other gateway interfaces of the respective photonic communication devices because of a hardware-based random process-variation profile of the microring-resonator; and
transmit a reservation signal comprising [[an]] the encryption key

17.	(Canceled) 

18.	(Previously Presented) The system of claim 16, further comprising:
an encryption circuit, the encryption circuit having stored therein the encryption key associated with each of a plurality of gateway interfaces.

19.	(Original) The system of claim 18, further comprising: 
a second encryption circuit, the second encryption circuit having stored therein a multicast encryption key, wherein the multicast encryption key is generated from two or more encryption keys associated with the plurality of gateway interfaces.

20.	(Canceled) 

21. 	(New) A system comprising:
a plurality of photonic communication devices configured with a secured photonic signal transmission medium that couples the photonic communication device to a paired photonic communication device, wherein the photonic communication device is configured to:
generate, via electrical circuitries, an analog signal based on anti-symmetric behavior of a microring-resonator of a gateway interface of the photonic communication device; 
convert, via the circuitries, a digital signal comprising a plurality of bits corresponding to the generated analog signal; and
encrypt, via digital logic or a processor executing a set of instructions, via an encryption key comprising in whole or in part the plurality of bits, data transmitted through or from the gateway interface between a pair of photonic communication devices, including the photonic communication device, wherein the encryption key is uniquely different from other encryption keys used in the encryption of other gateway interfaces of the respective photonic communication devices because of  a hardware-based random process-variation profile of the microring-resonator.

22. (New) The system of claim 21 wherein the photonic communication device is further configured to:
	reserve, in a reservation operation, the at least one gateway interface, wherein a reservation signal associated with the reservation operation is transmitted in a second photonic signal transmission medium coupled between the photonic communication device and the paired photonic communication device, and wherein the second photonic signal transmission medium is separate and distinct from the at least one photonic signal transmission medium.

Drawings
	New corrected drawings are required in this application because figures 2A-15B should be readable in black (color), rather gray. For example, please see figure 1 (black) versus figures 2A-15B (gray).  

    PNG
    media_image1.png
    640
    600
    media_image1.png
    Greyscale

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.   
Applicant’s remarks dated 10/11/21 and 3/17/22, “Applicant acknowledges the objection to the drawings and will submit formal drawings with a determination of allowability of the claims.”, is acknowledged.

Allowable Subject Matter
Claims 1, 3-16, 18-19, 21-22 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496